Citation Nr: 1738411	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  07-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, major depressive disorder, and chronic adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1957 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue on appeal was previously remanded by the Board in August 2011, November 2013, and October 2014 for further development, to include efforts to verify the claimed in-service stressors.  In a subsequent May 2016 decision, the Board found the development actions, particularly VA's efforts to verify the Veteran's alleged in-service non-combat stressors, in compliance with the Board's remand instructions.  As such, the Board went on to find that there had been substantial compliance with the prior Board remand orders.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting the Board's duty to ensure the AOJ's compliance with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  This finding was not disturbed in the March 2017 Joint Motion for Remand (JMR) discussed below.

In May 2016, the Board denied entitlement to service connection for an acquired psychiatric disability.  The Veteran appealed the Board's May 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court adopted the March 2017 JMR remanding the issue on appeal for action consistent with the terms of the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).



FINDINGS OF FACT

1.  The Veteran's alleged stressors do not involve combat or fear of hostile military or terrorist activity, and they are otherwise uncorroborated by credible supporting evidence.

2.  The competent and probative evidence of record does not support a finding that the Veteran experienced an in-service incident or stressor.

3.  The Veteran did not sustain an injury or event related to an acquired psychiatric disorder during service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.326, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In this regard, as mentioned above, the May 2016 Board decision was remanded by the Court in a March 2017 JMR.  Significantly, the March 2017 JMR did not mention any defect in the duties to notify and assist.  Rather, it directed that the Board address a piece of evidence that is favorable to the Veteran's claim, specifically, the Veteran's sister's correspondence from February 2012, in which she stated that she remembered the Veteran writing home to tell his family about the tank explosion that killed his friends during service.  This evidence is discussed, in detail, in the decision below.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

PTSD, depressive disorder, major depressive disorder, and chronic adjustment disorder are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. § 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

In this case, the evidence does not show, and the Veteran does not contend, that the Veteran engaged in combat, or that he was exposed to hostile military or terrorist activity; therefore, the presumptions afforded to veterans who allege fear of hostile military or terrorist activity are inapplicable in this case.  Thus, any alleged in-service stressors must be independently verified, i.e., corroborated by objective, credible supporting evidence.

The Veteran contends that the acquired psychiatric disorders are related to witnessing a tank accident on February 27, 1959, during training in Grafenwoehr, Germany.  According to the Veteran, the accident resulted in the deaths of four servicemen, identified by the Veteran in an August 2004 statement as PFC [redacted], PFC [redacted], PFC [redacted], and PFC [redacted].  The Veteran identified his unit as being Company A, 2nd Tank Battalion, 67th Armored, 4th Armored Division. 

In an effort to corroborate the Veteran's stressor, the RO made a January 2005 inquiry to the Department of the Army to obtain investigative records of the tank accident.  In a February 2005 response, the Department of the Army advised that no records were in its possession as such incidents were not tracked or investigated by the U.S. Army Safety Center until September 1973.  

The RO also made an inquiry to the National Personnel Records Center (NPRC) to obtain records in connection with the aforementioned accident and casualties.  In August 2012, the NPRC replied that "no records [were] found."

Subsequently, the Veteran submitted an April 2012 statement in which he asserted that he witnessed PFC [redacted], a member of his unit, shoot himself and witnessed CPL [redacted] commit suicide.  The RO submitted an inquiry to NPRC, via VA Form 21-3101, in which a reply was received from the Joint Services Records Research Center (JSRRC) in August 2015 that no records could be located due to lack of information.

The U.S. Army Crime Records Center also replied to an inquiry for records in July 2014, stating that the request exceeded their 40 year retention.

In August 2014 the Veteran submitted correspondence, noting that he did not know the full names, social security numbers, or dates of birth for the aforementioned deceased individuals.  Subsequently, in February 2015, the RO requested information for PFC [redacted] and CPL [redacted], to include their service numbers.  The Veteran replied in April 2015 that he did not know the full names of the individuals, their social security numbers, or their service numbers.

In an August 2015 deferred rating, the RO noted that an Internet search of Cold War Casualties showed that Cpt (or possibly Cpl) [redacted] of the 33rd Tank Battalion committed suicide in 1958 with a 45-caliber weapon.  With this information, the RO submitted another inquiry to NPRC via VA Form 21-3101.  As of the most recent October 2015 remand, no reply was received.  Consequently, the Board remanded the appeal for completion of this requested action.

In response to the Board's October 2015 remand, the RO submitted another inquiry to NPRC, via VA Form 21-3101, and a response was received in November 2015 that "we cannot identify a record for this Veteran ([redacted]) without the service number."

Moreover, correspondence was received from the JSRRC in December 2015 that a total of four JSRRC coordinators developed for this alleged stressor, and it was deemed futile.

Directly addressing the sole argument made by the Parties in the March 2017 JMR, the Board has considered the submission from the Veteran's sister, dated February 2012, in which she stated that she remembered that Appellant wrote home to tell his family about the tank explosion that killed his friends.  Here, while the Veteran's sister, like the Veteran, is competent to make such a statement regarding the claimed stressor (a tank explosion that resulted in the death of the Veteran's friends), the sister's lay statement is simply outweighed by the other evidence of record, namely, the numerous attempts made by the NPRC and the JSRRC, throughout the course of this appeal, to verify the Veteran's claimed stressors, to no avail. 

Also, in this regard, the Court has provided guidance with regard to joint motions for remand.  See Carter v. Shinseki, 26 Vet. App. 534 (2014), as follows:

It is the parties' responsibility to "enumerate[ ] clear and specific instructions to the Board" in the drafting of a joint motion for remand.  Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006).  Further, it is well settled that piecemeal litigation is not favored.  See Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ("Advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court.  Such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation."), aff'd, 972 F.2d 331 (Fed. Cir.1992); see also Gen. Elec. Co. v. Int'l Trade Comm'n, 692 F.3d 1218, 1220 (Fed. Cir.2012) (quoting McLish v. Roff, 141 U.S. 661, 665-66, 12 S.Ct. 118, 35 L.Ed. 893 (1891) ("From the very foundation of our judicial system the object and policy of the acts of congress in relation to appeals and writs of error ... have been to save the expense and delays of repeated appeals in the same suit, and to have the whole case and every matter in controversy in it decided in a single appeal.")).  As the Federal Circuit recently stated, "[W]here litigants have once battled for the court's decision, they should be neither required, nor without good reason permitted, to battle for it again."  Dixon v. Shinseki, 741 F.3d 1367, 1378 (Fed. Cir.2014) (quoting Official Comm. of the Unsecured Creditors of Color Tile, Inc. v. Coopers & Lybrand, LLP, 322 F.3d 147, 167 (2d Cir.2003)).  A joint motion for remand is an effective tool for identifying errors and speedily and efficiently resolving a veteran's claim.  Properly used, it benefits the appellant, the Secretary, and the Court.  Improperly or negligently used, however, it has just the opposite effect on each of these entities, in that it results in the waste of resources for the Court and the Secretary and causes an unnecessary delay in resolving the matters complained of by the appellant.

Id. at 541-42.

The Court further explained as follows:

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion, see Forcier, 19 Vet. App. at 426, and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed.

Id. at 542-43.

The Board finds the Veteran's and his sister's accounts of the claimed stressors to be inconsistent with, and outweighed by, other evidence of record, particularly the repeated findings of the NPRC and the JSRRC, which were unable to document the deaths that the Veteran claimed occurred while he was in service.  The Board has directly addressed the single argument made by the Parties, and the March 2017 JMR mentions no other deficiencies or defects with the May 2016 Board decision, to include the Board's finding that the duty to assist had been met.
As to the diagnosed acquired psychiatric disorders other than PTSD, to include depressive disorder, major depressive disorder, and chronic adjustment disorder, the Veteran's service treatment records are "fire-related," that is, destroyed in a 1973 fire at the NPRC's facilities.  However, the Veteran does not contend, and the evidence of record does not otherwise suggest, that the acquired psychiatric disorders had onset or began in service.  Significantly, as detailed above, extensive efforts to verify the claimed in-service stressors have been unsuccessful.  There is also no competent evidence establishing a diagnosis of psychosis at any time during the pending appeal.  Service connection for an acquired psychiatric disability based on the theory of direct onset (38 C.F.R. § 3.303(a)) or a presumption of service connection (38 C.F.R. §§ 3.307, 3.309) is not established.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience an in-service incident or stressor, and did not sustain an injury or event related to an acquired psychiatric disorder during service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Here, because there is no verified in-service stressor or the existence of (psychiatric) disease or injury in service, the Board does not reach the additional question of the relationship (nexus) between any acquired psychiatric disability and service.


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, major depressive disorder, and chronic adjustment disorder, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


